Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 19 and 20 have been amended; claim 21 is added; claims 5 and 14 are canceled. Claims 1-4, 6-13, 15-21 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall et al (US 2013/0041226) in view of Charles (2014/0005484) and further in view of Yoshida et al (Pub 20080198219) and further in view of Nakagomi (Pub 20070036530).

McDowall discloses:
Claim 1:
A medical system (see Figs. 2, 3A, 5, paragraphs 2, 4) comprising:
a plurality of surgical imaging apparatuses each having a different angle of view (see paragraphs 72-73, 75-76); and 
processing circuitry, to which each of the surgical imaging apparatuses is coupled, configured to link images captured by respective ones of the plurality of the surgical imaging apparatuses (see paragraphs 36-37, 85-87).
	The difference between the claimed invention and the McDowall’s disclosure is that McDowall does not explicitly teach “different angle of view”. However, in a similar field of endeavor, the reference to Charles disclosed that the structure of the claimed invention is a notoriously well-known structure in art; in the sense that Charles disclosed a plurality of surgical imaging apparatuses each having a different angle of view, see Charles paragraph 15 where Charles teaches several imaging apparatuses with different field of view or different angle of view. Because of the teachings of the references, an artisan would be motivated to combine the references to arrive at the claimed invention; the combination would provide an improved visualization system for using during surgery. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	The combination of McDowall and Charles does not explicitly disclose determining whether the plurality of surgical imaging apparatus image a same subject or 
	In a similar field of endeavor, Yoshida discloses photographing apparatus comprising: 
	determining whether the plurality of surgical imaging apparatus image a same subject or different subjects concurrently, (decision made based on concurrent capturing Para. [0054]); and
	link images captured by respective ones of the plurality of the surgical imaging apparatuses in response to determining that the plurality of the surgical imaging apparatuses image the same subject concurrently, (Para. [0054] determining captured images to be homogeneous regarded as one-take photography mode and generating a tag(abstract) i.e. linked); and not link the images captured by the respective ones of the plurality of the surgical imaging apparatuses in response to determining that the plurality of the surgical imaging apparatuses image the different subjects, (Para. [0054] not homogenous and regarded as two-take photography mode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McDowall and Charles by incorporating the teachings of Yoshida for the common purpose of generating a repository of images with different tags for analysis, generation, and/or display. 
	The combination thus far does not explicitly disclose wherein the processing circuitry is further configured to, in response to determining that the plurality of the surgical imaging apparatuses image the same subject concurrently, perform a process of adapting a shake amount between the images captured by the respective ones of the 
	In a similar field of endeavor, Nakagomi discloses method and apparatus for image blur correction comprising: 
wherein the processing circuitry is further configured to, in response to determining that the plurality of the surgical imaging apparatuses image the same subject concurrently, perform a process of adapting a shake amount between the images captured by the respective ones of the plurality of the surgical imaging apparatuses, by tracking a first image of the images with a shake in accordance with a second image of the images without a shake or with a shake less than the shake of the first image, and correcting the shake in the first image by removing a shake component in the first image in accordance with the second image, Para. [0040] first image i.e. RGB image captured by first image capturing device 14a fig 4 and second image i.e. monochrome image captured by imaging unit 14b fig 4; tracking i.e. storing into respective memories where monochrome image is the reference image i.e. a detailed image with less shake). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McDowall by incorporating the teachings of Nakagomi for the common purpose of correcting captured images. 




Claim 3: wherein the processing circuitry is configured to switch whether or not to perform the linking, according to occurrence of an adjustment trigger (see McDowall paragraphs 85-87, 75-77).  

Claim 4: 20wherein the processing circuitry is configured to perform a process for the linking according to occurrence of an adjustment trigger, and the adjustment trigger occurs by a user operation (see McDowall paragraphs 36-37, 85-87).  

Claim 6: wherein the processing circuitry is configured to: obtain information regarding a state of an operating surgeon who performs a surgery (see McDowall paragraphs 75-77, 86-88); and perform a process for the linking based on the obtained information (see McDowall paragraphs 36-37, 75-77, 86-88).



Claim 8: wherein the processing circuitry is configured to perform a process of adapting 20colors between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 87, 81).  
Claim 9: wherein the processing circuitry is configured to perform a process of adapting 25brightness between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 192-193, 196-199).  

Claim 10: wherein the processing circuitry is configured to perform a process of adapting 30contrast between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 209-211).  

Claim 11: wherein the processing circuitry is configured to perform a process of adapting resolution between the images captured by respective ones of 5the plurality of the surgical imaging apparatuses (see McDowall paragraphs 29-30, 187, 191).  

Claim 12: wherein the processing circuitry is configured to perform a process of adapting noise between the images captured by the respective ones of the 10plurality of the surgical imaging apparatuses (see McDowall paragraphs 210, 211, 187, 191).  

Claim 13: wherein the processing circuitry is configured to perform a process of adapting a depth of field between the images captured by the respective 15ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 36-37, 279-282).

Claim 14: wherein the processing circuitry is configured to perform a process of adapting a shake amount between the images captured by the respective ones 20of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 36-37, 129).  

Claim 15: wherein the processing circuitry is configured to perform a process of adapting a depth between stereoscopic images captured by the 25respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 36-37, 279-282).  

Claim 16: wherein the processing circuitry is configured to perform a process of adapting 30an angle of view between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 119-125, 96, 70-71).  

Claim 17: wherein the processing circuitry is configured to link an image captured by one of the plurality of the surgical imaging apparatuses with 5an image captured by 

Claim 18: wherein the processing circuitry is configured to link images captured by the 10plurality of the surgical imaging apparatuses with an arbitrary desired image as a reference (see McDowall paragraphs 280-284, 36-37).

Claim 19 is rejected for the same reasons as claim 1.
Claim 20 is rejected for the same reasons as claim 1.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McDowall et al (US 2013/0041226) in view of Charles (2014/0005484) and further in view of Yoshida et al (Pub 20080198219) and further in view of Nakagomi (Pub 20070036530) in view of Tesar et al (Pub 20170143442).

Regarding claim 21, McDowall discloses a plurality of imaging apparatuses, see claim 1. 
However, wherein the first image is an endoscopic image captured by an endoscope, and the second image is a stationary exoscopic image captured by an exoscope is not disclosed. 
In a similar field of endeavor, Tesar discloses surgical visualization system and displays 
wherein the first image is an endoscopic image captured by an endoscope, and the second image is a stationary exoscopic image captured by an exoscope, (Para. [1595]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McDowall by incorporating the teachings of Tesar for the common purpose .  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422